Name: Commission Regulation (EEC) No 3472/83 of 7 December 1983 on the supply of common wheat flour to Angola as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/8 Official Journal of the European Communities 9 . 12 . 83 COMMISSION REGULATION (EEC) No 3472/83 of 7 December 1983 on the supply of common wheat flour to Angola as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment ( 5) Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543 /73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 20 000 tonnes of cereals to Angola under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion in the time limit set by its chairman,' HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article &lt;2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . j 5) OJ No L 196, 20 . 7 . 1983 , p. 1 . I6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . (8 ) OJ No L 192, 26 . 7 . 1980 , p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27 . 9 . 12 . 83 Official Journal of the European Communities No L 347/9 ANNEX I 1 . Programme : 1983 2 . Recipient : Angola 3 . Place or country of destination : Angola 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 14 600 tonnes (20 000 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 41 1 475 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 1 0,5 % minimum (N  6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONOMICA EUROPEIA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Luanda 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 20 December 1983 at noon 16 . Shipment period : 10 January to 10 February 1984 17 . Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The co-contractor shall forward to the recipient, on the latter's request and in accordance with his instructions, the documents necessary for importation of the goods into the country of destination . No L 347/ 10 Official Journal of the European Communities 9 . 12 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 487 I Anker Schiff. Gesellschaft mbH Postfach 1 03 647 2800 Bremen Nr. 007 704 Bremen 4 248 D. Wandel &amp; Co. Am Holzhafen 12 2800 Bremen 1 Nr. 350 603 Bremen 21 10 027 D. Wandel &amp; Co . Am Holzhafen 12 2800 Bremen 1 Nr. 350 604 Bremen 21 238 20 000 Anker Schiff. Gesellschaft mbH Postfach 1 03 647 2800 Bremen 1 Nr. 007 702 Bremen ou / oder / or / o / of / eller / Ã ® 1 5 403 II L.W. Cretschmar GmbH &amp; Co. KG Postfach 91 09 4000 DÃ ¼sseldorf 1 Nr. 051 112 MÃ ¶nchengladbach 3 182 Lagerhaus Paul Lamers &amp; Stock &amp; Hausmann OHG SpeditionsstraÃ e 13 4000 DÃ ¼sseldorf Nr. 174 102 Moers 3 8 092 Otto Pegels KG Unterweiden 105 4154 TÃ ¶nisvorst 1 Nr. 236 509 MÃ ¶nchengladbach 3 323 20 000 Johs . Stelten KG Postfach 27 46 4150 Krefeld Nr. 320 606 Geldern 1 ou / oder / or / o / of / eller / Ã ® III 1 13 639 Belaho Betriebs- und Lagerhausges . mbH Hohenlockstedt Kieler StraÃ e 36 2214 Hohenlockstedt Nr. 021 803 Hohenlockstedt 2 176 Wilhelm Hell KG KirchenstraÃ e 2 2221 Kronprinzenkoog Nr. 117 502 Kronprinzenkoog 4 185 20 000 Lagerhaus Matzen OHG KÃ ¶nigstraÃ e 60a 2222 Marne Nr. 173 705 Marne Note / Vermerk / Nota / Opmerking / Ã £Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·: L offre indique le lieu d intervention choisi . Das Angebot enthÃ ¤lt die Angabe des gewÃ ¤hlten Interventionsorts . The tender shall indicate the intervention place chosen . Nell'offerta deve essere indicato il luogo d'intervento scelto . In de offerte moet de gekozen interventieplaats worden vermeld. I budet skal angives det valgte interventionssted. H ÃÃ Ã ¿Ã Ã Ã ¿Ã Ã ¬ Ã ÃÃ ¿Ã ´Ã µÃ ¹Ã ºÃ ½Ã Ã µÃ ¹ Ã Ã ¿Ã ½ Ã Ã ÃÃ ¿ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã Ã µÃÃ ¹Ã »Ã ­Ã Ã Ã ·Ã ºÃ µ.